Citation Nr: 0015393	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
epididymitis, currently evaluated as 10% disabling.

2.  Entitlement to service connection for a 
myopathic/neurogenic bladder with a voiding dysfunction.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1993. 

This appeal originally arose from a June 1997 rating action 
which, in pertinent part, denied a compensable rating for 
bilateral epididymitis.  Following a September 1997 hearing 
before a Member of the Board of Veterans' Appeals (Board) at 
the RO, the Board remanded the veteran's claim for further 
development.  By rating action of October 1998, the RO 
granted an increased rating to 10% for bilateral 
epididymitis, effective January 1997; the veteran appealed 
the 10% rating as inadequate.

This appeal has also arisen from an October 1998 rating 
action which denied service connection for a 
myopathic/neurogenic bladder with a voiding dysfunction.

In September 1999, the Board remanded both claims to provide 
the veteran with an opportunity to appear for a hearing.  
Following a February 2000 hearing on appeal conducted by the 
undersigned Member of the Board via videoconference with the 
veteran at the RO, both issues were returned to the Board for 
appellate review.  

REMAND

1.  Entitlement to an increased rating for bilateral 
epididymitis, currently evaluated as 10% disabling

Service medical records reveal that the veteran was involved 
in a motor vehicle accident during service in December 1991 
and that the resulting crushed abdominal injury necessitated 
an emergency splenectomy.  Treatment for epididymitis was 
shown during service approximately 10 months after the 
abdominal injury.  Post-service medical records show 
treatment for epididymitis since service.  Following a July 
1996 VA examination which diagnosed epididymitis, the RO, by 
way of a December 1996 decision, granted service connection 
for epididymitis and assigned the disorder a noncompensable 
rating under 38 C.F.R. § 4.115(b), Diagnostic Code (DC) 7599-
7523 (for atrophy of the testes).  As noted above, the 
veteran appealed this decision, asserting that a higher 
rating was in order.  

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter Court) has held that, when a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  See Jackson v. West, 12 Vet. App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Hence, VA has a duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

During the course of his appeal for a higher rating for his 
epididymitis, the veteran has asserted that the service-
connected disorder has caused him additional problems.  
Specifically, he stated that the epididymitis has 
necessitated medication since September 1993, and that it has 
resulted in numerous periods of hospitalization and emergency 
room visits over the years. 

VA outpatient treatment records dated from August 1995 
through November 1997 indicate that the veteran was seen over 
the years for complaints of frequent urination and pain in 
the right groin, the scrotal area, and the testicles.  
Diagnoses have included bilateral epididymitis, prostatitis, 
and relapsing chronic epididymitis. 

In February 1998, the Board remanded the issue of an 
increased rating for the veteran's service-connected 
epididymitis.  In so doing, the Board pointed out that DC 
7523 was not the most appropriate rating code under which to 
evaluate the bilateral epididymitis, and that in as much as 
epididymitis is a genitourinary infection, an appropriate 
analogy might be found under 38 C.F.R. § 4.115(a), where it 
could be rated as a voiding dysfunction, urinary frequency, 
obstructed voiding, or urinary tract infection.  By this 
remand, the Board requested that the veteran be provided a 
new VA examination, and specifically directed the examiner to 
provide comment with regard to findings applicable for rating 
the bilateral epididymitis under 38 C.F.R. § 4.115(a). 

On VA examination in April 1998, the physician reported that 
the veteran had a history of chronic active bilateral 
epididymitis.  It was noted that the veteran had 
approximately three exacerbations per year, that he did quite 
well as long as he was on antibiotics and nonsteroidal anti-
inflammatory drugs.  Present complaints included bilateral 
groin pain associated with urine infrequency and nocturia.  
The veteran reportedly denied any dysuria, hematuria, or 
urethral discharge.  Genital urinary examination revealed 
bilateral inguinal hernias with the right greater than the 
left.  There was a slight to moderate tenderness in both 
spermatic cords, with the right being more than the left.  
The epididymis on the left side was noted to be slightly 
full, but with no significant indurations.  A cystometrogram 
revealed a large capacity bladder 750cc with low voiding 
pressures and decrease sensation of filling.  Urine culture 
was negative for infection.  Cystoscopy showed no uretheral 
or bladder mucosal lesions.  The diagnoses included bilateral 
chronic active epididymitis, voiding dysfunction and 
irritation, myopathic probable non-neurogenic bladder, and 
bilateral inguinal hernias.  

In an October 1998 addendum the VA physician who performed 
the April 1998 examination specifically responded to 
questions asked by the Board on remand in February 1998.  The 
physician reported that since 1995 the veteran has been 
chronically on antibiotics for his bilateral epididymitis.  
The examiner noted that the veteran's bilateral epididymitis 
had approximately three exacerbations per year requiring 
emergency room visits.  Regarding the veteran's 
symptomatology, the examiner stated that evaluation with 
uroflowmetry revealed maximum uroflow of 16 cc/second, which 
did not constitute significant bladder obstruction.  
Additionally, cystoscopy showed no urethral stricture.  It 
was noted that a cystometrogram revealed a large capacity 
bladder with low voiding pressures and about 100 cc of post 
void residual urine, which suggested mild chronic urinary 
retention.  The VA physician reported that the veteran's 
diagnostic studies delineated a dysfunctional detrusor 
muscle, probably mixed myogenic and neurogenic in etiology.  
He found that there was no anatomic bladder outlet 
obstruction and that the veteran had a daytime urinary 
frequency of every one to two hours with nocturia almost 
every hour during the night, thus keeping the veteran 
sleepless.  It was noted that the veteran did not require 
absorbent material or diapers for protection, but it was 
reported that the veteran was affected adversely in his 
activities of daily living by his urinary symptoms, and pain 
associated with his underpants exacerbating his bilateral 
testicular and groin pain, as well as by the sleeplessness 
caused by his nocturia.        

In an October 1998 rating action, the RO evaluated the 
disability due to the veteran's bilateral epididymitis as 10 
percent disabling under DC 7525 (for epididymo-orchitis).  
The veteran continued to appeal for a higher rating. 

On review of the April 1998 examination and the September 
1998 addendum, the Board finds that while the examining 
physician reported specific medical findings regarding the 
veteran's genitourinary (GU) system, that physician did not 
clearly indicate whether the symptoms reported were due to 
the veteran's service-connected bilateral epididymitis or to 
one of the other three diagnoses listed at the close of the 
April 1998 examination report.  As such, a new examination is 
necessary to identify the nature and severity of the symptoms 
that were specifically caused by the veteran's service-
connected disorder, and to differentiate these symptoms from 
those resulting from any other cause.  

The Board is also aware that there appears to be additional 
medical evidence available regarding the veteran's bilateral 
epididymitis that is not already on file.  Noted in this 
regard is the fact that aside from a partial record dated in 
August 1999 (discussed in greater detail below), the file 
contains no records of treatment for bilateral epididymitis 
later than January 1999.  Copies of any records of ongoing 
treatment for this disorder should be obtained and associated 
with the claims file before the veteran undergoes further 
examination.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Based on the above reasons, the Board finds that the 
veteran's claim for an increased rating for his service-
connected bilateral epididymitis must be remanded for the 
action listed below. 


2.  Entitlement to service connection for a 
myopathic/neurogenic bladder with a voiding dysfunction.

As noted in the introduction, the October 1998 RO decision 
also denied the veteran's claim for service connection for 
voiding dysfunction and myopathic/neurogenic bladder.  The 
veteran appealed, essentially asserting that that his 
inservice abdominal injury caused a muscle weakness and 
bladder problems.  The veteran claimed that while physicians 
had initially told him that his frequency of urination was 
due to his chronic epididymitis, the more recent examinations 
showed that the frequency was actually due to problems with 
his bladder. 

The Board notes that VA outpatient treatment records dated in 
November 1998 indicate that the veteran was treated for 
chronic epididymitis and for problems with the bladder.  
Diagnoses included large capacity bladder with detrusor 
dysfunction and bilateral inguinal hernia.  January 1999 
outpatient treatment records also showed diagnoses including 
epididymitis and neurogenic bladder.          

During his January 2000 hearing, the veteran asserted that a 
cytoscopy showed that a defective muscle in the bladder 
caused his urine frequency.  At the time of his hearing, the 
veteran submitted an August 1999 progress note from a 
urologist at the VA medical center (VAMC) in Clarksburg, West 
Virginia.  This progress note, which apparently constitutes 
only a partial record of treatment on that date, indicated 
that the veteran had a neurogenic bladder after a car 
accident.  Since the car accident resulting in the veteran's 
abdominal injury occurred during service, it is quite 
possible that the remainder of the August 1999 VA medical 
record may indicate some etiological link between the 
veteran's current bladder problems and his inservice injury.     

The Board finds that by submitting this partial record of 
treatment by a VA urologist, the veteran has placed the VA on 
notice that it is in constructive possession of treatment 
records pertinent to his claim.  Since no search was ever 
conducted with regard to the remainder of this record, the 
case must once again be remanded.  On remand the RO should 
seek to obtain any pertinent clinical records not already on 
file, which show medical treatment received by the veteran at 
the Clarksburg VAMC from the date of his separation from 
service in 1993 to the present.  Special attention should be 
given to any records from urology dated in August 1999.  
These treatment records may be relevant to the appellant's 
claim and are necessary for a fair adjudication of his claim.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, an attempt to 
obtain these records is warranted.

Accordingly, while the Board regrets the delay, in order to 
assure that the  evaluation of each of the appellant's claims 
is a fully informed one, this case is REMANDED for the 
following:

1.  The veteran should be contacted and 
advised of information needed in order to 
complete his application for service 
connection for myopathic/neurogenic 
bladder with a voiding dysfunction.  
Specifically, he should be advised of his 
right to submit pertinent medical records 
regarding his claim, to include VA and 
private medical records which would tend 
to indicate that the veteran's bladder 
problems were due to or aggravated by 
service.  In so doing the RO should 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him since service for 
bilateral epididymitis and for 
myopathic/neurogenic bladder with a 
voiding dysfunction.  After obtaining any 
necessary authorizations, the health care 
providers that the veteran identifies 
should be contacted and asked to submit 
copies of all medical records documenting 
their treatment, which are not already in 
the claims folder.  All records obtained 
which are not already on file should be 
associated with the claims folder.

2.  The RO should contact the VAMC in 
Clarksburg, West Virginia, and obtain 
copies of all the clinical records 
showing treatment of the veteran for GU 
problems during the period from the date 
of his separation from service in 1993 to 
the present.  Specifically noted are 
August 1999 records of clinical 
examination by a VA urologist.  All 
records obtained which are not already on 
file should be associated with the claims 
folder. 

3.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
genitourinary examination by a VA 
physician who has completely reviewed the 
claims folder prior to the examination, 
including a copy of this REMAND order.  
He/she should indicate in the report that 
a review of the claims folder was 
accomplished.  The purpose of the 
examination is to: (1) determine the 
current severity of the symptomatology 
due to the veteran's service connected 
bilateral epididymitis; (2) to identify 
the nature and etiology of any other 
genitourinary disorders.  All clinical 
findings should be reported in detail, 
and the examiner should take special care 
to identify, whenever possible, which 
disorder is responsible for each symptom.  

With regard to the symptomatology found 
to be due to the veteran's service-
connected bilateral epididymitis, the 
examiner should specifically comment on 
whether the bilateral epididymitis has 
caused recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring continuous 
intensive management.  The physician 
should indicate whether the bilateral 
epididymitis causes urinary retention 
requiring intermittent or continuous 
catheterization.  He/she should also note 
whether the bilateral epididymitis has 
resulted in a daytime voiding interval 
any shorter than between two and three 
hours, or awakening to void any more than 
two times per night.  The examiner should 
further note whether the veteran's 
bilateral epididymitis results in leakage 
requiring the wearing of absorbent 
materials.  If so, the frequency with 
which the absorbent materials are changed 
should also be reported. 

With regard to symptomatology due to 
disorders other than bilateral 
epididymitis, the examiner should 
indicate whether any other disorder 
diagnosed, including myopathic/neurogenic 
bladder with a voiding dysfunction, is 
due to or aggravated by service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

5.  Following completion of the above, 
and after consideration of any additional 
evidence, the RO should readjudicate the 
veteran's claims for an increased rating 
for bilateral epididymitis and for 
service connection for 
myopathic/neurogenic bladder with a 
voiding dysfunction.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
should include the laws and regulations 
with regard to the issues on appeal, and 
they should be afforded the specified 
time within which to respond thereto with 
additional argument and/or evidence.

7.  The veteran is herein advised that, 
in keeping with the VA's duty to assist, 
as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), at least in 
part the purpose of the examination 
requested in this remand is to obtain 
information or evidence (or both) which 
may be dispositive of the appeal.  
Therefore, the veteran is hereby placed 
on notice that pursuant to 38 C.F.R. § 
3.655 (1999) failure to cooperate by 
attending the requested VA examination 
may result in an adverse determination.


No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






			
	LAWRENCE M. SULLIVAN	NANCY ROBIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals




		
	BRUCE HYMAN
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




